DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 6/1/2021, with respect to the 112(f) claim interpretation and 103 rejection have been fully considered and are persuasive.  The 103 rejections of all the claims have been withdrawn, and the claims are not interpreted under 112(f). 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 7, directed to a species non-elected without traverse.  Accordingly, claim 7 has been cancelled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 has been cancelled.  

Allowable Subject Matter
Claims 1-5 and 8-11 are allowed.  The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 6/1/2021 (pages 8-10) clearly point out the shortcomings of the cited art.  Bauman clearly does not disclose a rotation constraint that defines a passage into which the rotation adapter is received, such that the facets of the rotation index deform a corresponding portion of the constraint when the rotation adapter is rotated within the passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771